                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

MIA A. BURCH,

       Plaintiff,
v.                                           Case No.:

TTC PERFORMANCE PRODUCTS, INC.
D/B/A BLACK ACES TACTICAL,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MIA A. BURCH (hereinafter “Plaintiff”), by and through undersigned counsel,

brings this action against Defendant, TTC PERFORMANCE PRODUCTS, INC. D/B/A BLACK

ACES TACTICAL (hereinafter “Defendant”), and in support of her claims states as follows:

                                JURISDICTION AND VENUE

       1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

201 et seq.

       3.      Venue is proper in the Middle District of Florida, because all of the events giving

rise to these claims occurred in Seminole County, Florida.

                                           PARTIES

       4.      Plaintiff is a resident of Orange County, Florida and she worked for Defendant in

Seminole County, Florida.
       5.     Defendant is a Florida corporation engaged in the manufacture of precision turned

and milled ferrous and nonferrous pieces (shotguns) and has an office and place of business

located in Longwood, in Seminole County, Florida.

                                  GENERAL ALLEGATIONS

       6.     Plaintiff has satisfied all conditions precedent, or they have been waived.

       7.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       8.     Plaintiff requests a jury trial for all issues so triable.

       9.     At all times material hereto, Plaintiff was “engaged in the production of goods”

for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to

the individual coverage of the FLSA.

       10.    At all times material hereto, Defendant was an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d).

       11.    Defendant continues to be an “employer” within the meaning of the FLSA.

       12.    At all times material hereto, Defendant was and continues to be an enterprise

covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

       13.    At all times relevant to this action, Defendant was engaged in interstate commerce

within the meaning of the FLSA, 29 U.S.C. § 203(s).

       14.    At all times relevant to this action, the annual gross sales volume of Defendant

exceeded $500,000 per year.

                                               FACTS

       15.    Plaintiff began working for Defendant as a manufacturing manager in March

2019, and she worked in this capacity until in or around February 2020.




                                                 2
       16.     Defendant agreed to pay Plaintiff an hourly rate of fourteen dollars ($14.00) per

hour in exchange for her services.

       17.     At various times material hereto, Plaintiff worked hours in excess of forty (40)

hours within a work week for Defendant, and she was entitled to be compensated for these

overtime hours at a rate equal to one and one-half times her regular hourly rate.

       18.     Defendant failed to pay Plaintiff an overtime premium for all of the overtime

hours that she worked, in violation of the FLSA.

       19.     Defendant’s actions were willful, and showed reckless disregard for the

provisions of the FLSA.

                        COUNT I – FLSA OVERTIME VIOLATION

       20.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 19 of this

Complaint, as though fully set forth herein.

       21.     During the statutory period, Plaintiff worked overtime hours while employed by

Defendant, and she was not compensated for all of these hours in accordance with the FLSA.

       22.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

       23.     As a result of the foregoing, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff demands:

               a)     Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                      back wages at the applicable overtime rate;

               b)     Judgment against Defendant stating that Defendant’s violations of the

                      FLSA were willful;

               c)     An equal amount to Plaintiff’s overtime damages as liquidated damages;



                                               3
        d)      To the extent liquidated damages are not awarded, an award of

                prejudgment interest;

        e)      A declaratory judgment that Defendant’s practices as to Plaintiff were

                unlawful, and grant Plaintiff equitable relief;

        f)      All costs and attorney’s fees incurred in prosecuting these claims; and

        g)      For such further relief as this Court deems just and equitable.

                             JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Dated this 27th day of March, 2020.

                                        Respectfully submitted,



                                        _______________________________
                                        CHRISTOPHER J. SABA
                                        Florida Bar Number: 0092016
                                        WENZEL FENTON CABASSA, P.A.
                                        1110 North Florida Avenue, Suite 300
                                        Tampa, Florida 33602
                                        Main Number: 813-224-0431
                                        Direct Dial: 813-321-4086
                                        Facsimile: 813-229-8712
                                        Email: csaba@wfclaw.com
                                        Email: tsoriano@wfclaw.com
                                        Attorneys for Plaintiff




                                         4
